Case 6:20-cv-01433-PGB-GJK Document 10 Filed 10/09/20 Page 1 of 3 PageID 61




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 TIM FOOTE,
                          Plaintiff,
 v.                                                         Case No. 6:20-CV-01433-PGB-GJK
 TRANS UNION LLC,
                           Defendants.
                                                        /

              DEFENDANT TRANS UNION LLC’S CERTIFICATE OF
        INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

            COMES NOW, Defendant Trans Union LLC (‘Trans Union”), and hereby discloses the

following:

       1. The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this action
— including subsidiaries, conglomerates, affiliates, parent corporations, publicly traded
companies that own 10% or more of a party’s stock, and all other identifiable legal entities
related to any party in the case:

                  A.      Tim Foote, Plaintiff Pro Se
                  B.      Trans Union LLC, Defendant
                  D.     Charlotte Long, Quilling, Selander, Lownds, Winslett & Moser, P.C.,
                         Counsel for Defendant Trans Union LLC
                  E.     Trans Union LLC is a wholly owned subsidiary of TransUnion Intermediate
                         Holdings, Inc. TransUnion Intermediate Holdings, Inc. is wholly owned by
                         TransUnion. TransUnion is a publicly traded entity. Investment funds
                         affiliated with T. Rowe Price Group, Inc., a publicly traded entity, own more
                         than 10% of TransUnion’s stock. No public company directly owns 10%
                         or more of the ownership in Trans Union LLC.
            2.   The name of every other entity whose publicly traded stock, equity, or debt may
                 be substantially affected by the outcome of the proceedings:
                 None known at this time.

            3.   The name of every other entity which is likely to be an active participant in the
                 proceedings, including the debtor and members of the creditors’ committee (or
                 twenty largest unsecured creditors) in bankruptcy cases:

                                                                                                    1
4607163.1
Case 6:20-cv-01433-PGB-GJK Document 10 Filed 10/09/20 Page 2 of 3 PageID 62




                 None known at this time.

            4.   The name of each victim (individual or corporate) of civil and criminal conduct
                 alleged to be wrongful, including every person who may be entitled to
                 restitution:
            Trans Union denies that it has any liability in this matter. Other than the parties to this

lawsuit, Trans Union is unaware of any alleged victims.

            I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and will

immediately notify the Court in writing on learning of any such conflict.

                                                 Respectfully submitted,

                                                 /s/ Charlotte Long
                                                 Charlotte Long
                                                 Florida Bar No. 0112517
                                                 QUILLING, SELANDER, LOWNDS
                                                 WINSLETT & MOSER, P.C.
                                                 6900 N Dallas Parkway, Suite 800
                                                 Plano, Texas 75024
                                                 Telephone: (214) 560-5461
                                                 Facsimile: (214) 871-2111
                                                 clong@qslwm.com
                                                 COUNSEL FOR TRANS UNION LLC




                                                                                                     2
4607163.1
Case 6:20-cv-01433-PGB-GJK Document 10 Filed 10/09/20 Page 3 of 3 PageID 63




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 9th day of October 2020, the foregoing document is being served

this day via U.S. First Class Mail and Electronic Mail to the following non-CM/ECF participant:

 Tim Foote
 withoutrecourse@protonmail.com
 3208-C East Colonial Drive
 Unit 159
 Orlando, FL 32803
 (407) 633-9297
 Plaintiff Pro Se


                                                  /s/ Charlotte Long
                                                  Charlotte Long




                                                                                                      3
4607163.1
